DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 3/24/2021 are acknowledged and have been fully considered.  Claims 1-19 are now pending.  No claims are canceled; claim 1 is amended; claims 11-17 are withdrawn; claims 18 and 19 are new.
Claims 1-10, 18, and 19 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0149592, cited on IDS filed 8/30/2019) in view of Xu et al. (“Single-Crystal Metal Nanoplatelets: Cobalt, Nickel, Copper, and Silver”).
Lin et al. teaches metal nanoparticles on nanosilicate platelets (see abstract).  Lin et al. teaches that the metal can be selected from a group which includes copper (see [0012]).  Lin et al. teaches that the nanosilicate platelets can be phyllosilicate materials, including kaolin and talc (see [0011]). Lin et al. teaches that the nanoparticles exhibit better antimicrobial, sterilizing, and catalytic abilities, and are suitable for fields of biology, medicine, material, chemistry, etc. (see [0060]).
Lin et al. does not teach copper particles having a nanometric dimension; a first micro-sized dimension; and a second micro-sized dimension; wherein a mean size of the nanometric dimension is 100 nm or lower; wherein a mean size of the first micro-sized dimension is between 200 and 1000 nm; and wherein a mean size of the second micro-sized dimension is between 200 and 1000 nm.
Xu et al. teaches single-crystal metallic nanoplatelets including copper (i.e. Cu0, see abstract).  Xu et al. teaches two-dimensional (2D) structures such as nanoplates,
are believed to have an ability to control physical and chemical properties because of their high aspect ratio (the edge length over thickness, see page 1904).  Xu et al. teaches the replacement of equiaxed-shaped metal particles with metal platelets offers the opportunity to form thinner layers due to the efficiency of the surface coverage/unit volume of the anisotropically shaped platelets relative to spherical particles (see page 1904).  Xu et al. specifically teaches copper nanoplatelets (see Figure 4).  From Figure 4, the copper nanoplatelets have a nanometic dimension of ~100nm and a first and second micro-sized dimension of ~400nm.
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 8-10, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the platelets taught by Xu et al. to have the same properties as those instantly claimed.

Claims 1-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0149592, cited on IDS filed 8/30/2019) and Xu et al. (“Single-Crystal Metal Nanoplatelets: Cobalt, Nickel, Copper, and Silver”) further in view of Motshekga et al. (“Microwave-assisted synthesis, characterization and antibacterial activity of Ag/ZnO nanoparticles supported bentonite clay”, of record).
The teachings of Lin et al. and Xu et al. have been set forth above.  Additionally, Lin et al. teach Ag, Au, Cu or Fe nanoparticles (see [0012]).  
Lin et al. and Xu et al. do not teach Zn(0) or Zn(II) nanoparticles.  Lin et al. and Chirsty et al. do not teach adding in additional nanoparticles of Ti, Sn, Zr, Fe, Co, Ni, V, Mo, W, Ce, La, Ga, Au or Ag or combinations thereof.
Motshekga et al. teaches composites of silver–zinc oxide nanoparticles supported on bentonite clay (see abstract).  Motshekga et al. teaches that amoung materials being used for the antibacterial activities, metal and metal oxides nanoparticles have attracted extensive interest. Motshekga et al. teaches nanoparticles are of interest because of their high reactivity due to the large surface area to volume ratio and that was observed that nanomaterials displayed significantly different properties at nanometer sizes as compared to the properties of the same material in bulk and that the properties of the materials are size and shape dependent at nano scale range (see page 439). Motshekga et al. teaches that examples of nanoparticles (NP) of interest are Ag, ZnO, TiO2, WO3, SnO2, CuO and MgO (see page 439).  Motshekga et al. teaches the antibacterial properties of ZnO-NPs have been applied in food packaging materials to control food borne pathogens (see page 439). Motshekga et al. teaches Ag-NPs with another metal oxide such as zinc oxide nanoparticles (ZnO-NPs), would produce a material with strong antibacterial properties for both Gram negative and Gram positive bacteria (see page 439).  Motshekga et al. teaches that clay 
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize CuO nanoparticles as taught by Motshekga et al. in the composition of Lin et al. and Xu et al.  One would be motivated to do so with a reasonable expectation of success to add additional antibacterial properties to the composition as taught by Motshekga et al.
Regarding claim 3, one skilled in the art would be motivated to manipulate the amount of the Cu(0) and CuO nanoparticles by routine experimentation, in order to optimize the desired effect of the resultant composition as Motshekga et al. teaches that nanomaterials displayed significantly different properties at nanometer sizes as compared to the properties of the same material in bulk and that the properties of the materials are size and shape dependent at nano scale range (see page 439). 
Regarding claims 4 and 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize silver–zinc oxide nanoparticles as taught by Motshekga et al. in the composition of Lin et al. and Xu et al.  One would be motivated to do so with a reasonable expectation of success to add additional strong antibacterial properties for both Gram negative and Gram positive bacteria as taught by Motshekga et al.




Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611